fj
$:          OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS

!(                              AUSTIN




     Honorable Clyde b. &%ulelly
     County~irttc~orney~
     Port send county
     liiohmoti, Texar,




         ulll   be sincere




                         &ant will be tumed over to x.he
         lc~aloffloars,   to .be kept In cuetody until suoh
         fine in paid. or suffioMlt   tlim* 18 epllt In th*
         County Jail to dare ror the fine.

              Wlnaer our statutes, a County has no right
         to ecquirs lend, right-of-way or easerxlentin
         1-d by iM.naat bomain where the lanC ia use4
Honerabl6 Clyde LB. xennelly, page a



     rar cemet.ery pur 0868. Port MUsnd county he6
     been eoqulring rL ht-&-way   for the State o~i
     Stats El&way Ho. i%88. The demlmd rlght-
     or-w6y will run eero66 one end 0r e cemetery.
     All interested pert&a end reletlvves or the
     known dead are willln~ for the County to ee-
     quire th6 right-of-way but there er6 a number
     of unknown dead in the strip of lend lnv~l~ed.
     Your opinion will be appreeiatsd ee to the
     proper nethod of removing thee6 grave6 end
     hendllng thle situation 6o thet the County
     will not be liable in any po6alble future
     damage suit ab a result or the removal of the'.
     @FlV6SbCotid:ths County nrake the rsnusvals
     for highway purposes through psrmiselon or
     the County Court under Art. 92t3b, Revised
     0 lvil Statutea?

           *rho County proposer to hnve E oemtsry
     e66oolatfon organlsed and la eiaeured of the
     oooporetion   0r any and all known lnter*8ted
     parties. Th6 removalr, if made, will be plade
     by oompetent partisa and every effort will
     be-de     by the County to put the cemetery in
     muoh better oondltlon than it 1s in et the
     prs6ent time."

           21th r6r6r6noo~to your rlrot qimetion oonosr~ng
the aaount or ree8, if any, whloh a ahedrr or his deputy ir
6ntitl66 to,  In mledeadanor oaes6 filed in the jwtloe oourt,
where the sheriff or his deputies have not&g    to Q uhetso-
ever with the 0866, this aatter ha8 b66n detsrmjnsd by this
department on nuaeroua oooarlone.   Thie &qmrtmnt    has re-
peatedly ruled that a oomtabls or other geaoa OfflO6r 1s not
6ntltlad to ohargs, OolUmt   or eoOOpt f666 unl6o6 he aotunlly
performa the 6ervlo6r eet out in tha atatut66.    Ii the eon-
stable or sherlrr or their doputle8 do not make the arrest,
or ths oarmltamnt or the release, they oertaidl;l6annot ohar.::e,
oolleot or eeoept a is6 for doing so.

          Th6refor6, it Is our opiaion where a shsrlff or
hi6 deputies, or any other pea00 offlaer p6rform6 no servloe
or services ln conmotion with a mlodemsanor oa66 filed ln
the justice Oourt, suoh offloor 16 not entitled to any fee.
          In support of our oonolu6lon stated above, w6 refer
you to our opinions Ho. OIQOl, NO. o-llt30 NO* o-963, o-359,
0406, o-695 (conferenoe opinion No. SO58f and o-968, oopielr
of whloh are 6nclaseU for your aonvfml6?noB.
       Henaeable olydo 2, IsnnmUy,       Pago 3



                 We mm saastdsr your seeond proposition. As stat-
       ed in youx letter, Wkw   our statutes, a county has no right
       to aoqufm land, right-et-Way or m686mMt in land by eminent
       domain where the lazd ls used for oematery purposes.

                  Artlola S&%&L, V%rzoz*s Anzotated Civil Statutes,
       prwlde3   in part t

                 9hs right of EaainentDomain Is herebfoon-
            ferrsa upon eoustlms of the State et Tuas for
            the purpose of ooadsmnizg ad aoquM.ng lazd,
            right-of-way   or sasemaut     In     land,   private   0% pub-
            110, mxoept proprty     umsd    for
                                          oerimtsry purp0333,
            whew maid land, rl@t of,var or eamaent is
            neorssary In ths oonstruoflon of Jails, oourt-
            houses, hospitals, dollnquent and mpeadent
            soho~ls, poor farms, ZibW?ieS  or for qthsr pub-
            lis purposes, whsra such purpose is sow or smy
            hsraaftsr be autiharimedby the Oozstitutfen or
            Statutss or this atats.
                   0 . .* II

                  In this oonneotlon It is to be notad that Artisles
       3929, 639Cn, and other statutes regarding the right of eainent
:.     ciusain by the oouaties or th8 Stat.0rer IPbtOriaLs, right-or-
.'.'
       way, Oto., with zwfer6nomto ths oon3truotlOn of highreys and
       publi8 fads, do nat auth~riso th8 oondOianing and aoquiriag
       l.z.,ea    for oem3t3xcp *po333,  for the purp0303 above ln-
               .                  ,

                   It 13 stated in lkxas Jurisprudanoe, VOL. 16, p. 666:

                   *Ia aooordanoe with ths prlnelples . . .
            govemln2the         aondsmnatlanot    proga#rtyalrsmU
            appropriated to az sxlsting publio use, the
            legislaturs has rss~lzsd          oortain uses as saz-
            troUing,     and hss io offeet     luompted  landm de-
            voted to them irem oondsmatlon          ros any other
                         We have aXready awn thatth0 use of,
            f~“$        oemstery    purposes 1s a publio    use*
            Thb fast, tegethar with the universal sMtim6nt
            that the ashes or tha dead should not be dtiturb-
            ;goz8 that the soil ip;*h&oh they are burled
                     not be erpossd      0 t e vlQissltudem of
            buelness   efralrr;     hso fraguently lndued the
            legimlatwe        when 66lagating th0 pOWOr or On&aant
            dolpoin, to 6iak6 0~~83        &~?~vlsionthat it 8halL
Honorable     Glyti   8. m&$eUf,          Page 4



        not be erarolse4 in respeot of land that ia
        in us8 for,oemetery purposes. Thus ths etat-
        utoa 0onferrLng the r&ht of oondamnation
        upon drainage di8trioto, 011 and gas 001~panie6,
        water lmproveraant distriota,eto., as has beeh
        pointed out, e~pre~sig exoept 08mtdries rtrm
        operation of the power.  0.nthe 0th~ head,
        however, numsrousgrants  oontaFa no suoh pro-
        visions and 80~8 6vah authorize the taking of
        cwistery property upon a showing of nsoesaitg.*

              It is stated in Texas Jurioprudenoe, Vol. 9, p. a;

               "A oemtery    i@ a par061 ot land whioh is
        devoted to the burial       or interment  of the
        bodies of the dead; and the tera moaraetsry-9
        iholudlea not only lots      for thr sapulture or
        bodies,    but also avanues, walhs aaii grounds
        r0r ahrubbery ati 0raaradzlta.l purpo8ea.       The
        plasoe goes not ohande ohslraeter Woause fur-
        ther   fntermeuts in it beoome impoirsible;      it
        ocaa.oes to bi, a osxr+tery   tanly when the espul-
        tureh   bo&ieo.hWa    bean exhumed en4 rmoved,"

              The Yupmme     Court of Texas             in the aaee      02'OnkJ..sn4
CemetaryCozpny V. PoopleeCemt63ry                       iu3aeadcLtion.
                                                                   57 8, W. 27,
among other things, held that  whers tha Ian4 has basn laid
out Into lota and a plat has been ma44 ami rsoor404 in thr
ottbe of oounty c16rk.ithe iana ie irrevooabl~y deuioate4 to
the use a8 a pla08 Of buH.alr   The legal title reaains in the
oorporatlon only for the purpose ot oonveyin(J the lots to
those who desire to uvd them ror the purposes Of burying th*
4oa4; ho power is givah by the rtatutea  to the corporation to
oaavey the property for any othoirpurpone. You state in your
letter that the oouhty proposoa to have a aemetsry aemola-
tion organize& but do not t&ate whether or not this assoola-
tion Pa to be inoorporated, However, we thihk,'if the aaso-
oiatia is LninaQtporated, it woulC have no more power than
an inoorporated assooiation, and that auth asaooiation   would
have no power to oo~v13y the property for any other gWPOse
than for ths purpose of burying the oead. ltoww@r, such por-
tion of the ~emtery when zhe sepulturati tmiies have been
erhud       -6 removed VJOUbi      Oase      t0    be   a   part   of   the   OstrB)tery,
ar&c by virtue of utich         BZBS, Vermn~s               Annotate4 Civil Stat-
utes,  whioh provic;ee as       roofiowa:
              "The remaina    of a deeeased person interred
        in a plot     in a oemetsry may be removed therefront
IIaaortlble    Clyda 3. Keaa6lJ.y, page (6



        with the consant oP th8 oamtery arroolaticm
        and the ai.Lten consent of the survivlag wlfa
        or husband, or iI there is no surviving hunband
        or wlfe,(then or ths ohll~ran, or if'there io
        no surviritng husband or wihjnor ohildran, then
        oP the parents of the deaeaaid, or alumld there
        be no surviving husband or wire or ohildren
        or parent, then of the brothera and/or sistare
        of the deosaeed.   Iifthe ~~aantof   any suoh
        person or of'thha aseoelatioa oannot be obtained,
        per~~&8sion by the County Court of the oounty
        vrhsre the aemetsry Is situated shall bs eufii-
        olMt*    Notice ot applioatfm to the Court for
        auoh pax3alael~  must be given, at least tea
        (10) days prior thereto, personally, or at
        least fLitean (US) Cay8 prfor thereto ii by
        aail, to the ommtery aaaeaiation, an6 to the
        persona nDt oesumntlng, and to erer~ ethec per-
        aon or aseooiation on whom servioo 0% notio6
        say be required by the Court. This provlrloa
        u&all not apply to or prctb/bit tha romtwal of
        any remain8 fmm ona plot to another in th6
        nms ounetery; neither &all this pcovision
        apply to the dia,iatermaat OP rsnrrins upon er4w
        0r    court or ooxum+*
the remain8 of   dsa&dd          persona interred in the oemotery
nay bs rewmedtherefrcm,          whan the provlaionr OS said atat-
uts are ooaplied with.

          It is our opinion that whan the rannim 02 the da-
oeaaed persons interred in that portion of the oomtsrp ham
been removed in ocrnpliancs with Artiola QZSb, mpra, such
portion of the cemetary oeases to ba a oametarp an4 that
portion 0r the sameoan legally be used ra+g&w9r ?=w 0s
other purposes in oonneotlon therewith.          '-

                                             Yowr vety   truly

                                        ATTom    Wm&bL      OF ?+%xAS